The plaintiff and defendant, as partners, for five years prior to August 1, 1847, had occupied as lessees a building in Wall street, New York, as their place of business, and their copartnership being about to expire, were engaged in negotiations for its continuance for another term of five years; and at the same time the plaintiff, with the consent of defendant, was negotiating with the owners for the purchase in his own name, for the benefit of the firm, of the building occupied by them. While these negotiations were pending, the co-partnership, by its terms, expired. The defendant then secretly purchased the building on his own account, and broke off the negotiations for the continuance of the partnership. The purchase was a valuable one of itself ; and the premises had become of great value to *91the parties, as a known and established stand for their business.
On a bill filed by the plaintiff, claiming that the purchase enured to the benefit of both the parties, it was so held, and the defendant was declared a trustee of the property purchased, for the equal benefit of himself and the plaintiff.
(See 4 Sandf. 552 ; 8 N. Y. 236, S. C.)